Name: Commission Regulation (EEC) No 2138/84 of 25 July 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7. 84 Official Journal of the European Communities No L 196/25 COMMISSION REGULATION (EEC) No 2138/84 of 25 July 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1 784/84 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1784/84 to the quotations and other information known to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . , Done at Brussels , 25 July 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 183 , 16 . 7 . 1980 , p. 1 . (2) OJ No L 90, 1 . 4 . 1984 , p. 35 . (3) OJ No L 167, 27 . 6 . 1984, p. 27 . No L 196/26 Official Journal of the European Communities 26. 7 . 84 ANNEX to the Commission Regulation of 25 July 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 19 from 6 to 12 August 1984 Week No 20 from 13 to 19 August 1984 Week No 21 from 20 to 26 August 1984 Week No 22 from 27 August to 2 September 1984 01.04 B 43,560 (') 43,560 (') 43,560 (') 43,560 (') 02.01 A IV a) 1 92,680 (2) 92,680 (2) 92,680 (2) 92,680 0 2 64,876 (2) 64,876 (2) 64,876 (2) 64,876 (2 ) 3 101,948 0 101,948 0 101,948 (2) 101,948 (2) 4 120,484 0 120,484 (2) 120,484 (2) 120,484 (2) 5 aa) 120,484 (2) 120,484 0 120,484 (2) 120,484 (2) bb) 168,678 (2) 168,678 (2) 168,678 (2) 168,678 (2) 02.06 C II a) 1 2 120,484 168,678 120,484 168,678 120,484 168,678 120,484 168,678 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.